                             United States District Court
                           Western District of North Carolina
                                  Asheville Division

     MATTHEW JAMES DURY,               )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )              1:18-cv-00304-FDW
                                       )
                 vs.                   )
                                       )
          KEVIN BRIGGS,                )
                                       )
             Defendant.                )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s October 29, 2018 Order.

                                               October 29, 2018
